DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
2.	The preliminary amendment filed on May 25, 2021 has been entered. Claims 21-40 are pending and the subject of this Office action on the merits. 

Information Disclosure Statement
3.	Applicant’s submission of an Information Disclosure Statement (IDS) on August 18, 2020 and October 28, 2021 is acknowledged. 
	Non-patent literature citation #11 on the IDS filed on October 28, 2021 has been lined through because the copy provided is not legible. 
	As well, the foreign and non-patent literature citations on the IDS filed on August 18, 2020 have not been considered because the copy required by 37 1.98(a)(2) has not been provided. It is noted that the required copies may be present in one of the prior-filed applications to which priority is claimed under 35 U.S.C. 120, but neither the IDS nor its accompanying transmittal letter identifies the prior-filed application in which the required copies may be found. As stated in 37 CFR 1.98(d), copies are required unless the prior-filed application containing said copies is identified. 
	It is also noted that in accordance with the guidance set forth in MPEP 609.02 II.A.2, any information considered by the Office in a parent application has been considered as part of the examiner’s review of the instant application. 


Specification
4.	The specification is objected to because the continuity information in the first paragraph should be updated to include a reference to prior-filed Application Serial No. 15/984,612, which has issued as US 10,718,009. 
	The specification is also objected to because “SEQ ID NOS 39-44” in para. 29 on page 7 and “SEQ ID NOS 45-48” in para. 33 on page 8 should be replaced with “SEQ ID NOs: 39-44” and “SEQ ID NOs: 45-48”, respectively.
	The specification is also objected to because it fails to provide support for the subject matter of claim 24. This claim requires the amplification strand of the universal oligonucleotide tail-adaptor to contain a barcode sequence and for the second amplification to also contain said barcode sequence. The original disclosure provides support for these requirements in Figure 1, but they are never actually stated in the specification. As discussed in MPEP 2163.06 III, when claimed subject matter is supported by the original disclosure but not contained in the specification, Applicant may amend the specification to include this material without introducing new matter. In this case, claim 24 is not an original claim, but it is supported in Figure 1, which is part of the original disclosure. Therefore, Applicant may amend the specification without 
As well, the use of the terms SURESELECT, HALOPLEX, TRUSEQ, AND AMPLISEQ (see, e.g., para. 5 on page 1), each of which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
5.	The drawings filed on June 10, 2020 are objected to because the term “SuperScript” in Figures 1 and 8 and “Ion Torrent” in Figure 9 should be written in all capital letters or identified with the appropriate symbol indicating use in commerce (i.e., TM, SM, or ®). See MPEP 608.01(v).
	The replacement drawing sheets filed on November 24, 2020 are also objected to because the nucleotide sequences in Figure 5 require sequence identifiers since they are ten nucleotides in length. See 37 CFR 1.821. 
	

Claim Interpretation 
6.	 The following terms in the claims are explicitly defined in the specification:
	(i) amplicon/amplification product/amplified product = PCR products (page 11, para. 49);
	(ii) second target-specific primer = a single-stranded oligonucleotide comprising a 3’ target-specific portion and a 5’ portion comprising a nucleic acid sequence that is identical to a second sequencing primer (page 21, para. 85);
	(iii) first adaptor primer/first tail-adaptor primer = a nucleic acid comprising a sequence identical to a 5’ portion of the first sequencing primer (page 21, para. 88);
	(iv) second adaptor primer/second tail-adaptor primer = a nucleic acid comprising a sequence identical to a portion of the first sequencing primer and nested relative to the first adaptor primer (page 21, para. 89); 
	(v) universal oligonucleotide tail-adaptor = a nucleic acid that contains a blocking strand and an amplification strand as well as a ligatable duplex portion and an unpaired end (page 14, para. 65). The blocking strand must contain a 5' duplex portion, and the amplification strand must contain an unpaired 5' portion, a 3' duplex portion, and a 3' T overhang, as well as sequences identical to the first and second sequencing primers (page 14, para. 65); and 
	(v) known target nucleotide sequence = a portion of a target nucleic acid for which the sequence….is known (pages 13-14, para. 63). This paragraph also requires a known target nucleotide sequence to be at least ten nucleotides in length.
	
Claim Objections 
7.	 Claims 21, 26, 28, and 40 are objected to because of the following informalities. 
	Claims 21 and 40 are also objected to because of the following minor informality. Inserting “the sequence of” after “determining” in step (c) of each claim is suggested to improve clarity. 
	Claim 27 is objected to because “target specific” should be hyphenated.
Claim 37 is objected to because of the following minor informality. Inserting “the sequence of” after “wherein” in line 1 is suggested to improve clarity. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 
Claim 23 is a new claim that was submitted in a preliminary amendment filed after the filing date of the application. The claim depends from claim 21 and recites, “wherein the first adaptor primer comprises a nucleic acid sequence substantially identical to the first sequencing primer.” 
Applicant’s remarks accompanying the preliminary amendment do not point to any particular portions of the original disclosure that provide support for the subject matter of claim 23. 
The original disclosure provides support for a first adaptor primer that “comprises a nucleic acid sequence identical to a 5’ portion of the first sequencing primer.” See, e.g., the penultimate “wherein” clause in original claim 1 as well as the explicit definition for “first adaptor primer” on page 21.
This disclosure does not provide adequate support for the subject matter of claim 23 for two reasons. First, it does not provide support for a first adaptor primer that contains a nucleotide sequence that is identical to the complete (i.e., full-length) first sequencing primer. Instead, there is only support for a first adaptor primer that contains a sequence that is identical to a 5’ portion of the first sequencing primer. Second, there is no support for “substantially identical” as recited in claim 23. There is only support for an identical sequence. Thus, claim 23 contains new matter.
Claims 35 & 36
Claim 35 is a new claim that was submitted in a preliminary amendment filed after the filing date of the application. The claim depends from claim 21 and recites “wherein the known target nucleotide sequence and/or the first nucleotide sequence comprises a sequence associated with a gene rearrangement.” 

As discussed below, claim 35 is indefinite because it is unclear whether “a sequence associated with a gene rearrangement” is limited to sequences that are part of a rearrangement or if the language more broadly encompasses sequences that occur in combination with, but are not part of, a gene rearrangement. Since the original disclosure only provides support for the first interpretation (see, e.g., paras. 11 and 16), the claim contains new matter if the latter interpretation is correct.
Claim 36 also contains new matter since it depends from claim 35 and does not correct the new matter issue in that claim.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 depends from claim 22 and recites “wherein the first adaptor primer comprises a nucleic acid sequence substantially identical to the first sequencing primer.” This recitation contradicts the explicit definition for the first adaptor primer, which requires the first adaptor 
Claim 35 depends from claim 21 and recites “wherein the known target nucleotide sequence and/or the first nucleotide sequence comprises a sequence associated with a gene rearrangement.” The claim is indefinite because the requirements of “a sequence associated with a gene rearrangement” are not clear. More specifically, it is not clear whether this language is limited to a sequence that is part of a gene rearrangement or if the language more broadly encompasses sequences that occur in combination with a gene rearrangement but are not part of the rearrangement. If the former was intended, Applicant could amend the claim to recite “comprises a sequence that is part of a gene rearrangement” or similar language provided that doing so would not introduce new matter.
Claim 36 is also indefinite by way of its dependency on claim 35.
	
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 depends from claim 21 and requires the second adaptor primer to be nested relative to the first adaptor primer. This is not further limiting because it is already required by claim 21. More specifically, claim 21 already requires the use of a first adaptor primer and a second adaptor primer in steps (a) and (b), and the explicit definition in the specification for the second adaptor primer requires that primer to be nested relative to the first adaptor primer (page 21, para. 89). Therefore, claim 26 does not contain any additional requirements relative to claim 21, and the claim is rejected as not being further limiting.
Claim 28 depends from claim 21 and requires the first and second adaptor primers to contain different sequences. This is not further limiting because it is already required by claim 21. Claim 21 requires the use of a first adaptor primer and a second adaptor primer in steps (a) and (b), and the explicit definition in the specification for the second adaptor primer requires that primer to be nested relative to the first adaptor primer (page 21, para. 89). Therefore, the two adaptor primers necessarily contain different nucleotide sequences, and claim 28 does not contain any additional requirements relative to claim 21. Accordingly, the claim is rejected as not being further limiting.
Claim 32 depends from claim 21 and requires “prior to (a): ligating the amplification strand to the first nucleotide sequence contiguous to the known target nucleotide sequence, thereby generating the nucleic acid template.” This is not further limiting because it is already required by step (a) in claim 21. More specifically, by reciting “amplifying a nucleic acid 
Claim 33 depends from claim 21 and recites, “wherein prior to (c), the first nucleotide sequence is unknown.” This is not further limiting for two reasons. First, the nucleotide sequence of any nucleic acid is necessarily unknown before a sequencing or sequence determination step. Second, by describing the nucleic acid template as containing a known target nucleotide sequence and a first nucleotide sequence contiguous to said known target nucleotide sequence in step (a), claim 21 already indicates that the first nucleotide sequence is unknown prior to step (c).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claims
11.	Applicant is advised that should claim 37 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

13.	Claims 21, 22, 24-33, 35-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,487,828 B2 (IDS reference). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘828 patent overlap in scope with the instant claims and recite or suggest all of their limitations. 
The instant claims are drawn to a method for determining a nucleotide sequence that is contiguous to a known target nucleotide sequence. The method comprises adapter ligation, a first amplification conducted with a first target-specific primer and a first adapter primer, a second amplification conducted with a second target-specific primer and a second adapter primer, and determining the nucleotide sequence contiguous to the known target nucleotide sequence. The second target-specific primer is nested relative to the first target-specific primer. 
As well, as discussed above in the “Claim Interpretation” section, the following terms in the instant claims have particular meanings that are narrower than the conventional meaning: (a) amplification/amplification product; (b) first target-specific primer; (c) second target-specific primer; (d) first adaptor primer; (e) second adapter primer; and (f) universal oligonucleotide tail-adaptor. More specifically, as noted above, “amplification” refers only to PCR, and the explicit definitions require the universal oligonucleotide-tail adaptor, target-specific primers, and adapter primers to have particular structural features.

The claims of the ‘828 patent are also drawn to a method for determining a nucleotide sequence that is contiguous to a known target nucleotide sequence. Like the instant claims, the method recited in the claims of the ‘828 patent comprises adapter ligation, a first amplification conducted with a first target-specific primer and a first adapter primer, a second amplification conducted with a nested second target-specific primer and a second adapter primer, and sequencing the second amplification product. See independent claims 1 and 40 of the ‘828 patent. Claims 1 and 40 of the ‘828 patent also recite additional elements (sequencing with a first and second sequencing primer) that are not required by the instant claim 21. Thus, these claims of the ‘828 patent contain all of the elements of the instant claim 21 as well as additional elements and each represent a species of the method more generically claimed in the instant claim 21. As discussed in MPEP 804 II.B.1, a species claim anticipates a more generic claim. Thus, the instant claim 21 is not patentably distinct from the claims of the ‘828 patent. 
The limitations of the instant claim 22, which depends from claim 21, are recited in claims 1 and 40 of the ‘828 patent. 
The instant claim 24 depends from claim 21 and requires the amplification strand in the universal oligonucleotide tail-adaptor to contain a barcode portion and for the amplification product of the second amplification reaction to contain said barcode portion. Claim 38 of the ‘828 patent states that the universal oligonucleotide tail-adaptor may contain a barcode portion. 
The instant claim 25, which depends from claim 21, requires that the nucleotide sequence contiguous to the known nucleotide sequence contains a genetic alteration. Claims 35 and 44 of the ‘828 patent state that the known target nucleotide sequence “comprises a sequence associated with a gene rearrangement,” which indicates that a genetic alteration is located within the known target sequence rather than a nucleotide sequence contiguous thereto. The ordinary artisan would have recognized, though, that a genetic alteration, particularly a novel alteration, could also be located in a nucleotide sequence contiguous to the known target sequence. Therefore, it would have been obvious to practice the method recited in the claims of the ‘828 patent using a nucleic acid in which a genetic alteration is located in a nucleotide sequence contiguous to the known target sequence, and the instant claim 25 is not patentably distinct from the claims of the ‘828 patent. 
The limitations of the instant claim 26, which depends from claim 21, are recited in claims 1 and 40 of the ‘828 patent. 

The instant claim 28, which depends from claim 21, requires the first and second adaptor primers to have different nucleotide sequences. This requirement is met by claims 1 and 40 of the ‘828 patent because a nested second adaptor primer will necessarily have a different sequence than the outer first adapter primer. Thus, the instant claim 28 is not patentably distinct from the claims of the ‘828 patent.
The limitations of the instant claims 29 and 31, each which depends from claim 21, are recited in claims 6 and 7 of the ‘828 patent. 
The instant claim 30, which depends from claim 21, requires the nucleotide sequence contiguous to the known target nucleotide sequence to contain an insertion or a deletion. As discussed above with respect to the instant claim 25, a genetic alteration in this nucleotide sequence is rendered obvious by the claims of the ‘828 patent. The claims of the ‘828 patent do not state that the genetic alteration may be a deletion or an insertion, but the ordinary artisan would have recognized the desirability of detecting the presence of any type of genetic alteration (i.e., a rearrangement, an insertion, a deletion, or a point mutation). Thus, the instant claim 30 is not patentably distinct from the claims of the ‘828 patent. 
The limitations of the instant claim 32 are recited in claims 1 and 40 of the ‘828 patent.

The limitations of the instant claim 35, which depends from claim 21, are recited in claims 35 and 44 of the ‘828 patent. 
The limitations of the instant claim 36, which depends from claim 35, are recited in claims 36 and 45 of the ‘828 patent. 
The limitations of the instant claim 37 are recited in claim 34 of the ‘828 patent. 
The instant claim 40, which is an independent claim, recites the adapter ligation and first and second amplification steps recited in the instant claim 21. The instant claim 40 also requires subjecting the products of the second amplification reaction to next-generation sequencing. As discussed above, claims 1 and 40 of the ‘828 patent recite all of the limitations of the instant claim 21, and, therefore, these claims also recite all of the elements contained in steps (a)-(c) of the instant claim 40. Claim 34 of the ‘828 patent, which depends from claim 1, requires next-generation sequencing of the amplification product generated by the second amplification. Thus, all of the elements of the instant claim 40 are contained in the claims of the ‘828 patent, and the instant claim is not distinct from the claims of the ‘828 patent for this reason.



14.	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,487,828 B2 (IDS reference) in view of Gut et al. (US 2004/0053260 A1; IDS reference).
	As discussed above, the instant claims 21, 22, 24-33, 35-37, and 40 are not patentably distinct from the claims of the ‘828 patent.
	Regarding the instant claim 34, which depends from claim 21, claims 1 and 40 of the ‘828 patent each require the first target-specific primer to have a 3’ target-specific portion. 
The claims of the ‘828 patent do not require the first target-specific primer to also contain a 5’ tag sequence that has a GC content of at least 65%, but this would have been an obvious modification since Gut taught that a 5’ GC-rich tag portion was useful for increasing amplification specificity (para. 19) and additionally disclosed examples of such primers—SEQ ID NOs: 3 and 4—in which the GC content is higher than 65%. Thus, the instant claim 34 is not patentably distinct from the claims of the ‘828 patent in view of Gut.

15.	Claims 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,487,828 B2 (IDS reference) in view of Verbeek et al. (Journal of Clinical Endocrinology and Metabolism 2011; 96: E991-E995).
	As discussed above, the instant claims 21, 22, 24-33, 35-37, and 40 are not patentably distinct from the claims of the ‘828 patent.

	These differences between the instant claims and those of the ‘828 patent would have been obvious, though, in view of the teachings of Verbeek. This reference teaches that two types of thyroid cancer can result from rearrangements in the RET gene and goes on to discuss different treatment options for these cancers (abstract and pages E991-E993). The ordinary artisan would have been motivated by these teachings of Verbeek to use the method recited in the claims of the ‘828 patent to detect rearrangements in the RET gene, recognizing that doing so would aid in diagnosing thyroid cancers associated with RET rearrangements. The ordinary artisan would have had a reasonable expectation of success since the sequence of the RET gene was known at the time of the invention and Verbeek teaches that at least one cancer-associated rearrangement was also known (page E994, column 1). Thus, the instant claims 38 and 39 are not patentably distinct from the claims of the ‘828 patent in view of Verbeek.

16.	Claims 21, 22, 24-33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,017,810 B2 (IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘810 patent overlap in scope with the instant claims and recite or suggest all of their limitations. 

As well, as discussed above in the “Claim Interpretation” section, the following terms in the instant claims have particular meanings that are narrower than the conventional meaning: (a) amplification/amplification product; (b) first target-specific primer; (c) second target-specific primer; (d) first adaptor primer; (e) second adapter primer; and (f) universal oligonucleotide tail-adaptor. More specifically, as noted above, “amplification” refers only to PCR, and the explicit definitions require the universal oligonucleotide-tail adaptor, target-specific primers, and adapter primers to have particular structural features.
The instant application is a continuation of prior-filed Application Serial No. 15/984,612, which is a continuation of the application that issued as the ‘810 patent. Therefore, the limiting definitions in the instant application concerning “amplification,” the target-specific primers, the universal oligonucleotide tail-adaptor, and the adapter primers also apply to the claims of the ‘810 patent. 
The claims of the ‘810 patent are also drawn to a method for determining a nucleotide sequence that is contiguous to a known target nucleotide sequence. Like the instant claims, the method recited in the claims of the ‘810 patent comprises adapter ligation, a first amplification conducted with a first target-specific primer and a first adapter primer, and a second amplification conducted with a nested second target-specific primer and a second adapter primer. 
The limitations of the instant claim 22, which depends from claim 21, are recited in claim 20 of the ‘810 patent. 
The instant claim 24 depends from claim 21 and requires the amplification strand in the universal oligonucleotide tail-adaptor to contain a barcode portion and for the amplification product of the second amplification reaction to contain said barcode portion. Claim 15 of the ‘810 patent states that the universal oligonucleotide tail-adaptor may contain a barcode portion. This claim does not state that the barcode portion is in the amplification strand of the universal oligonucleotide tail-adaptor, but the ordinary artisan would have recognized that the barcode portion could be located in either of the two strands of the universal oligonucleotide tail-adaptor, and, accordingly, would have been motivated to place the barcode portion in the amplification strand with a reasonable expectation of success. The ordinary artisan also would have recognized that for the barcode to be useful, it should be present in the second amplification product (i.e., the amplification product to be sequenced). Therefore, it also would have been obvious to place the barcode in the universal oligonucleotide tail-adaptor such that it will be present in the second 
The instant claim 25, which depends from claim 21, requires that the nucleotide sequence contiguous to the known nucleotide sequence contains a genetic alteration. Claim 14 of the ‘810 patent states that the known target nucleotide sequence “comprises a sequence associated with a gene rearrangement,” which indicates that a genetic alteration is located within the known target sequence rather than a nucleotide sequence contiguous thereto. The ordinary artisan would have recognized, though, that a genetic alteration, particularly a novel alteration, could also be located in a nucleotide sequence contiguous to the known target sequence. Therefore, it would have been obvious to practice the method recited in the claims of the ‘810 patent using a nucleic acid in which a genetic alteration is located in a nucleotide sequence contiguous to the known target sequence, and the instant claim 25 is not patentably distinct from the claims of the ‘810 patent. 
The limitations of the instant claim 26, which depends from claim 21, are recited in claims 1 and 16 of the ‘810 patent. More specifically, as noted above, the explicit definition for the second adapter primer requires it to be nested relative to the first adapter primer. Therefore, the second adapter primers recited in claims 1 and 16 of the ‘810 patent are nested as required by the instant claim 26. 
The limitations of the instant claim 27, which depends from the instant claim 21, are recited in claim 20 of the ‘810 patent. More specifically, the explicit definition for the second target-specific primer requires that primer to contain a 5’ portion comprising a nucleic acid sequence that is identical to a second sequencing primer. Therefore, the second sequencing primer recited in claim 20 of the ‘810 patent is necessarily substantially identical to a portion of the second target-specific primer.

The limitations of the instant claims 29 and 31, each which depends from claim 21, are met by claims 5 and 6 of the ‘810 patent since the reverse transcription step in claim 6 of the ‘810 patent generates cDNA.
The instant claim 30, which depends from claim 21, requires the nucleotide sequence contiguous to the known target nucleotide sequence to contain an insertion or a deletion. As discussed above with respect to the instant claim 25, a genetic alteration in this nucleotide sequence is rendered obvious by the claims of the ‘810 patent. The claims of the ‘810 patent do not state that the genetic alteration may be a deletion or an insertion, but the ordinary artisan would have recognized the desirability of detecting the presence of any type of genetic alteration (i.e., a rearrangement, an insertion, a deletion, or a point mutation). Thus, the instant claim 30 is not patentably distinct from the claims of the ‘810 patent. 
The limitations of the instant claim 32 are recited in claims 1 and 16 of the ‘810 patent.
The instant claim 33, which depends from claim 21, requires the nucleotide sequence contiguous to the known target sequence to be unknown prior to the nucleotide determination step. This claim is not distinct from the claims of the ‘810 patent for two reasons. First, any nucleotide sequence is necessarily unknown prior to a sequence determination step. Second, by reciting “a nucleic acid comprising a known target nucleotide sequence” in claims 1 and 16, the ‘810 patent suggests that the portion of the nucleic acid that is not the known target nucleotide 
The limitations of the instant claim 35, which depends from claim 21, are recited in claim 14 of the ‘810 patent. 
Thus, the instant claims 21, 22, 24-33, and 35 are not patentably distinct from the claims of the ‘810 patent.  

17.	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,017,810 B2 (IDS reference) in view of Gut et al. (US 2004/0053260 A1; IDS reference).
	As discussed above, the instant claims 21, 22, 24-33, and 35 are not patentably distinct from the claims of the ‘810 patent.
	Regarding the instant claim 34, which depends from claim 21, claims 1 and 16 of the ‘810 patent require the first target-specific primer to have a 3’ target-specific portion. 
The claims of the ‘810 patent do not require the first target-specific primer to also contain a 5’ tag sequence that has a GC content of at least 65%, but this would have been an obvious modification since Gut taught that a 5’ GC-rich tag portion was useful for increasing amplification specificity (para. 19) and additionally disclosed examples of such primers—SEQ ID NOs: 3 and 4—in which the GC content is higher than 65%. Thus, the instant claim 34 is not patentably distinct from the claims of the ‘810 patent in view of Gut.

36, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,017,810 B2 (IDS reference) in view of Verbeek et al. (Journal of Clinical Endocrinology and Metabolism 2011; 96: E991-E995).
	As discussed above, the instant claims 21, 22, 24-33, and 35 are not patentably distinct from the claims of the ‘810 patent.
	Regarding the instant claim 36, which depends from claim 35, claim 14 of the ‘810 patent states that the known target sequence comprises a sequence associated with a gene rearrangement. The claims of the ‘810 patent do not state that the gene rearrangement comprises a fusion oncogene, however. 
	The claims of the ‘810 patent also do not recite the limitations of the instant claim 38, which requires the nucleic acid to be amplified and sequenced to be obtained from a subject having a condition associated with a genetic alteration.
The claims of the ‘810 patent also do not recite the limitations of the instant claim 39, which requires the known target sequence and/or the nucleotide sequence contiguous thereto to comprise a sequence from the ALK, ROS1, or RET gene.
	These differences between the instant claims and those of the ‘810 patent would have been obvious, though, in view of the teachings of Verbeek. This reference teaches that two types of thyroid cancer can result from rearrangements in the RET gene and goes on to discuss different treatment options for these cancers (abstract and pages E991-E993). The ordinary artisan would have been motivated by these teachings of Verbeek to use the method recited in the claims of the ‘810 patent to detect rearrangements in the RET gene, recognizing that doing so would aid in diagnosing thyroid cancers associated with RET rearrangements. The ordinary artisan would have had a reasonable expectation of success since the sequence of the RET gene . 

19.	Claims 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,017,810 B2 (IDS reference) in view of Lennon et al. (Genome Biology 2010: 11: R15).
As discussed above, the instant claims 21, 22, 24-33, and 35 are not patentably distinct from the claims of the ‘810 patent.
The claims of the ‘810 patent do not meet the requirements of the instant claim 37, which depends from claim 21, since they do not state that the sequencing is a next-generation sequencing method. 
The instant claim 40, which is an independent claim, recites the adapter ligation and first and second amplification steps recited in the instant claim 21. The instant claim 40 also requires subjecting the products of the second amplification reaction to next-generation sequencing. As discussed above, claims 1, 16, and 20 of the ‘810 patent recites all of the limitations of the instant claim 21, and, therefore, recite all of the elements contained in steps (a)-(c) of the instant claim 40. As noted above, though, the claims of the ‘810 patent do not state that the sequencing is next-generation sequencing as required by the instant claim 40.
Selecting a next-generation sequencing method for the sequencing step recited in the claims of the ‘810 patent would have been obvious, though, since Lennon taught that next-generation sequencing methods “provided the opportunity for both large genome centers and individual labs to generate DNA sequence data at an unprecedented scale” (page 1, column 1). 

20.	Claims 21, 22, and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,718,009 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘009 patent overlap in scope with the instant claims and recite or suggest all of their limitations. 
The instant claims are drawn to a method for determining a nucleotide sequence that is contiguous to a known target nucleotide sequence. The method comprises adapter ligation, a first amplification conducted with a first target-specific primer and a first adapter primer, a second amplification conducted with a second target-specific primer and a second adapter primer, and determining the nucleotide sequence contiguous to the known target nucleotide sequence. The second target-specific primer is nested relative to the first target-specific primer. 
As well, as discussed above in the “Claim Interpretation” section, the following terms in the instant claims have particular meanings that are narrower than the conventional meaning: (a) amplification/amplification product; (b) first target-specific primer; (c) second target-specific primer; (d) first adaptor primer; (e) second adapter primer; and (f) universal oligonucleotide tail-adaptor. More specifically, as noted above, “amplification” refers only to PCR, and the explicit definitions require the universal oligonucleotide-tail adaptor, target-specific primers, and adapter primers to have particular structural features.

The claims of the ‘009 patent are also drawn to a method for determining a nucleotide sequence that is contiguous to a known target nucleotide sequence. Like the instant claims, the method recited in the claims of the ‘009 patent comprises adapter ligation, a first amplification conducted with a first target-specific primer and a first adapter primer, a second amplification conducted with a nested second target-specific primer and a nested second adapter primer, and determining the nucleotide sequence contiguous to the known target nucleotide sequence. See independent claim 1 in the ‘009 patent. 
More specifically, claim 1 of the ‘009 patent recites all of the elements of the instant independent claim 21 and additionally requires a final sequencing step that is not currently required by the instant claim 21. Therefore, claim 1 of the ‘009 patent represents a species of the method more generically claimed in the instant claim 21, and as discussed in MPEP 804 II.B.1, a species claim anticipates a more generic claim. Thus, the instant claim 21 is not patentably distinct from the claims of the ‘009 patent. 
The limitations of the instant claim 22, which depends from claim 21, are recited in claim 1 of the ‘009 patent. 
The instant claim 24 depends from claim 21 and requires the amplification strand in the universal oligonucleotide tail-adaptor to contain a barcode portion and for the amplification product of the second amplification reaction to contain said barcode portion. Claim 13 of the ‘009 patent states that the universal oligonucleotide tail-adaptor may contain a barcode portion. 
The instant claim 25, which depends from claim 21, requires that the nucleotide sequence contiguous to the known nucleotide sequence contains a genetic alteration. Claim 9 of the ‘009 patent requires the known target sequence “is comprised by a gene rearrangement,” which indicates that the genetic alteration is within the known target sequence rather than the nucleotide sequence contiguous thereto. The ordinary artisan would have recognized, though, that a genetic alteration, particularly a novel alteration, could also be located in the nucleotide sequence contiguous to the known target sequence. Therefore, it would have been obvious to practice the method recited in the claims of the ‘009 patent using a nucleic acid in which the genetic alteration is located in the nucleotide sequence contiguous to the known target sequence, and the instant claim 25 is not patentably distinct from the claims of the ‘009 patent. 
The limitations of the instant claim 26, which depends from claim 21, are recited in claim 1 of the ‘009 patent. 

The instant claim 28, which depends from claim 21, requires the first and second adaptor primers to have different nucleotide sequences. This requirement is met by claim 1 of the ‘009 patent because a nested second adaptor primer will necessarily have a different sequence than the outer first adapter primer. Thus, the instant claim 28 is not patentably distinct from the claims of the ‘009 patent.
The limitations of the instant claims 29 and 31, each which depends from claim 21, are met by claim 8 of the ‘009 patent since the reverse transcription step generates cDNA.
The instant claim 30, which depends from claim 21, requires the nucleotide sequence contiguous to the known target nucleotide sequence to contain an insertion or a deletion. As discussed above with respect to the instant claim 25, a genetic alteration in this nucleotide sequence is rendered obvious by the claims of the ‘009 patent. The claims of the ‘009 patent do not state that the genetic alteration may be a deletion or an insertion, but the ordinary artisan would have recognized the desirability of detecting the presence of any type of genetic alteration (i.e., a rearrangement, an insertion, a deletion, or a point mutation). Thus, the instant claim 30 is not patentably distinct from the claims of the ‘009 patent. 
The limitations of the instant claim 32 are recited in claim 1 of the ‘009 patent.
The instant claim 33, which depends from claim 21, requires the nucleotide sequence contiguous to the known target sequence to be unknown prior to the nucleotide determination step. This claim is not distinct from the claims of the ‘009 patent for two reasons. First, any nucleotide sequence is necessarily unknown prior to a sequence determination step. Second, by describing this sequence as “contiguous to a known target nucleotide sequence” in claim 1, the 
The limitations of the instant claim 34, which depends from claim 21, are suggested by claims 1 and 5 of the ‘009 patent. Claim 1 of the ‘009 patent requires the first target-specific primer to have a 3’ target-specific portion. Claim 5 of the ‘009 patent requires the first target-specific primer to also contain a 5’ tag sequence with “high GC content.” The specification of the ‘009 patent further explicitly defines “high GC content” as “at least 50% GC” (col. 16, ll. 28-29). This range overlaps with the claimed range of “at least 65%,” and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness. See MPEP 2144.05 I. Thus, the instant claim 34 is not patentably distinct from the claims of the ‘009 patent. 
The limitations of the instant claims 35 and 36, which depend directly or indirectly from claim 21, are recited in claims 9 and 10, respectively, of the ‘009 patent. 
The limitations of the instant claim 37, which depends from claim 21, are recited in claim 11 of the ‘009 patent.
The limitations of the instant claims 38 and 39, each of which depend from claim 21 are recited in claims 15 and 16, respectively, of the ‘009 patent. 
The instant claim 40, which is an independent claim, recites the adapter ligation and first and second amplification steps recited in the instant claim 21. The instant claim 40 also requires subjecting the products of the second amplification reaction to next-generation sequencing. As discussed above, claim 1 of the ‘009 patent recites all of the limitations of the instant claim 21, and, therefore, recites all of the elements contained in steps (a)-(c) of the instant claim 40. Claim 
Thus, the instant claims 21, 22, and 24-40 are not patentably distinct from the claims of the ‘009 patent.  

Prior Art
21.	The instant claims are free of the prior art. They are drawn to a method for determining a nucleotide sequence contiguous to a known target nucleotide sequence. The method comprises the following steps: (i) ligation of a partial-duplex adaptor (i.e., the universal oligonucleotide tail-adaptor) to a nucleic acid comprising the known target sequence and the sequence contiguous thereto; (ii) amplification of the resulting ligation product with a first adaptor primer and first target-specific primer; (iii) amplification of the amplification product of (ii) with a second adaptor primer and a second target-specific primer, wherein the second adaptor primer and second target-specific primer are nested relative to the first adaptor primer and first target-specific primer, respectively; and (iv) determining the sequence of the nucleotide sequence contiguous to the known nucleotide sequence in the second amplification product. 
As discussed above in the “Claim Interpretation” section, the specification contains explicit definitions for the universal oligonucleotide tail-adaptor and primers used in the methods. 
The following references are the closest prior art: (1) Xiao et al. (Journal of Plant Physiology and Molecular Biology 2007; 33: 85-90); Zheng et al. (Nature Protocols 2011; 6: et al. (US 2012/0122701 A1; IDS reference), and Lamant et al. (Blood 1999; 93: 3088-3095). 
Xiao describes a method for amplifying the nucleic acid sequences that flank a known sequence. The method comprises ligation of an adaptor with a partial-duplex structure, linear amplification with a target-specific primer, exponential amplification with a nested target-specific primer and an adaptor primer, and further amplification with two additional specific primers (page 86, section 1.3 and Figure 1), but it does not use nested adaptor primers or include a sequencing step conducted with primers having the features recited in the instant claims. 
Zheng describes a sequencing method that comprises ligating adaptors with a partial-duplex structure to a target nucleic acid, PCR, and sequencing (Figures 1-2 and pages 1367-1374), but the reference does not teach nested amplification using primers having the required structural features. Also, the sequencing step does not use primers having the required features.
 Ryan describes a sequencing method that comprises adaptor ligation and PCR amplification (Experiment 2 on page 28), but the reference fails to teach a second round of amplification conducted with nested primers as required by the instant claims. 
Lamant describes a method comprising adaptor ligation followed by amplification with nested primers (Fig. 1), but neither the adaptors nor the primers of Lamant have the structural features required by the instant claims.
Thus, although each of the above references discloses one or more elements of the claimed methods, there is no suggestion to combine the different elements or to modify the disclosed methods to arrive at a method comprising the particular combination of steps recited in the claims. Accordingly, the claims are free of the prior art.

Conclusion
22.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637